UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-14798 American Woodmark Corporation (Exact name of registrant as specified in its charter) Virginia 54-1138147 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3102 Shawnee Drive, Winchester, Virginia (Address of principal executive offices) (Zip Code) (540) 665-9100 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of November 29, 2010, 14,255,408 shares of the Registrant’s Common Stock were outstanding. 1 AMERICAN WOODMARK CORPORATION FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION NUMBER Item 1. Financial Statements (unaudited) Condensed Consolidated Balance SheetsOctober 31, 2010 and April 30, 2010 3 Condensed Consolidated Statements of OperationsThree months ended October 31, 2010 and 2009; Six months ended October 31, 2010 and 2009 4 Condensed Consolidated Statements of Cash FlowsSix months ended October 31, 2010 and 2009 5 Notes to Condensed Consolidated Financial StatementsOctober 31, 2010 6-9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10-12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 6. Exhibits 14 SIGNATURES 15 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Unaudited) October 31, April 30, ASSETS Current Assets Cash and cash equivalents $ $ Customer receivables, net Inventories Income taxes receivable and other Deferred income taxes Total Current Assets Property, plant, and equipment, net Restricted cash Promotional displays, net Deferred income taxes Other assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued compensation and related expenses Current maturities of long-term debt Accrued marketing expenses Other accrued expenses Total Current Liabilities Long-term debt, less current maturities Defined benefit pension liabilities Other long-term liabilities Shareholders’ Equity Preferred stock, $1.00 par value; 2,000,000 shares authorized, none issued Common stock, no par value; 40,000,000 shares authorized; issued and outstanding 14,255,408 shares at October 31, 2010; 14,205,462 shares at April 30, 2010 Retained earnings Accumulated other comprehensive loss - Defined benefit pension plans ) ) Total Shareholders’ Equity $ $ See accompanying notes to condensed consolidated financial statements 3 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (Unaudited) Three Months Ended Six Months Ended October 31 October 31 Net sales $ Cost of sales and distribution Gross Profit Selling and marketing expenses General and administrative expenses Restructuring charges 16 39 Operating Loss ) Interest expense Other income ) Loss Before Income Taxes ) Income tax benefit ) Net Loss $ ) $ ) $ ) $ ) Net Loss Per Share Weighted average shares outstanding Basic Diluted Net loss per share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Cash dividends per share $ See accompanying notes to condensed consolidated financial statements 4 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six Months Ended October 31 Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation and amortization Net loss on disposal of property, plant, and equipment 67 35 Gain on sale of assets held for sale ) Stock-based compensation expense Deferred income taxes ) ) Pension contributions less than expense Tax benefit from stock-based compensation ) ) Other non-cash items ) ) Changes in operating assets and liabilities: Customer receivables 71 ) Inventories Income taxes receivable and other assets ) Accounts payable ) Accrued compensation and related expenses ) ) Other accrued expenses ) Net Cash Provided (Used) by Operating Activities ) Investing Activities Payments to acquire property, plant, and equipment ) ) Proceeds from sales of property, plant, and equipment 2 92 Proceeds from sale of assets held for sale Investment in promotional displays ) ) Net Cash Used by Investing Activities ) ) Financing Activities Payments of long-term debt ) ) Proceeds from issuance of common stock Payment of dividends ) ) Tax benefit from stock-based compensation 57 Net Cash Used by Financing Activities ) ) Net Increase (Decrease) In Cash And Cash Equivalents ) Cash And Cash Equivalents, Beginning of Period Cash And Cash Equivalents, End of Period $ $ See accompanying notes to condensed consolidated financial statements 5 AMERICAN WOODMARK CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE ABASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete consolidated financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and six month periods ended October 31, 2010 are not necessarily indicative of the results that may be expected for the year ending April 30, 2011.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes thereto incorporated by reference in the Company's Annual Report on Form 10-K for the year ended April 30, 2010. NOTE BNEW ACCOUNTING PRONOUNCEMENTS In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.”ASU 2010-06 amends Subtopic 820-10 to clarify existing disclosures, require new disclosures, and includes conforming amendments to guidance on employers’ disclosures about postretirement benefit plans.ASU 2010-06 was adopted by the Company on May 1, 2010.The adoption of the new guidance did not have a material impact on the Company’s financial statements. NOTE CCOMPREHENSIVE LOSS The Company’s comprehensive loss was $7.1 million and $10.2 million for the three months and six months ended October 31, 2010, respectively, and $5.5 million and $12.1 million for the three months and six months ended October 31, 2009, respectively.Comprehensive loss differs from net loss due to the changes in the Company’s pension benefits liability.See Note J “Pension Benefits” for more information regarding the Company’s pension costs. NOTE DEARNINGS (NET LOSS) PER SHARE The following table sets forth the computation of basic and diluted earnings (net loss) per share: Three Months Ended Six Months Ended October 31 October 31 (in thousands, except per share amounts) Numerator used for both basic and diluted earnings (net loss) per share: Net loss $ ) $ ) $ ) $ ) Denominator: Denominator for basic earnings (net loss) per share-weighted average shares Effect of dilutive securities: Stock options and restricted stock units Denominator for diluted earnings (net loss) per share-weighted average shares and assumed conversions Net loss per share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Potentially dilutive securities of 36,000 and 18,000 shares have not been considered in the calculation of net loss per share for the three months and six months ended October 31, 2010 and 2009, as the effect would be anti-dilutive. NOTE ESTOCK-BASED COMPENSATION The Company has various stock compensation plans.During the quarter ended October 31, 2010, the Board of Directors of the Company granted a total of 20,000 service-based restricted stock units to non-employee directors.These awards vest daily while the director is a member of the Board and entitle the recipient to receive one share of the Company’s common stock per unit granted with a maturity date of August 15, 2012.During the six months ended October 31, 2010, the Board of Directors of the Company also approved grants of non-statutory stock options and performance and service-based restricted stock units to key employees. The employee non-statutory stock options totaled 115,000 shares of the Company’s common stock with a weighted average exercise price of $20.87 per share. The options vest evenly over a three-year period and have ten-year contractual terms. The employee performance-based restricted stock units totaled 125,475 units and the employee and non-employee director service-based restricted stock units totaled 61,825 units.The performance-based restricted stock units entitle the recipients to receive one share of the Company’s common stock per unit granted if certain performance conditions are met and the recipient remains employed with the Company until the units vest.The service-based units entitle the recipient to receive one share of the Company’s common stock per unit granted if they remain employed with the Company until the units vest. 6 Total compensation expense related to stock-based awards during the three-month periods ended October 31, 2010 and 2009 was $1.0million and $1.1 million, respectively, and for the six-month periods ended October 31, 2010 and 2009 was $1.8million and $2.3 million, respectively.For the three-month and six-month periods ended October 31, 2010 and 2009, stock-based compensation expense was allocated as follows: Three Months Ended October 31, Six Months Ended October 31, (in thousands) Cost of sales and distribution $ Selling and marketing expenses General and administrative expenses Stock-based compensation expense $ NOTE FCUSTOMER RECEIVABLES The components of customer receivables were: October 31, April 30, (in thousands) Gross customer receivables $ $ Less: Allowance for doubtful accounts ) ) Allowance for returns and discounts ) ) Net customer receivables $ $ NOTE GINVENTORIES The components of inventories were: October 31, April 30, (in thousands) Raw materials $ $ Work-in-process Finished goods Total FIFO inventories $ $ Reserve to adjust inventories to LIFO value ) ) Total LIFO inventories $ $ For the six-month periods ended October 31, 2010 and 2009, the gain recognized by the Company related to the liquidation of LIFO based inventories was not material.Interim LIFO calculations are based on management’s estimates of expected year-end inventory levels and costs. Since these items are estimated, interim results are subject to the final year-end LIFO inventory valuation. NOTE HPRODUCT WARRANTY The Company estimates outstanding warranty costs based on the historical relationship between warranty claims and revenues.The warranty accrual is reviewed monthly to verify that it properly reflects the remaining obligation based on the anticipated expenditures over the balance of the obligation period.Adjustments are made when actual warranty claim experience differs from estimates.Warranty claims are generally made within three months of the original shipment date. The following is a reconciliation of the Company’s warranty liability: Six Months Ended October 31 (in thousands) Beginning balance at May 1 $ $ Accrual Settlements ) ) Ending balance at October 31 $ $ NOTE ICASH FLOW Supplemental disclosures of cash flow information: Six Months Ended October 31 (in thousands) Cash paid during the period for: Interest $ $ Income taxes $ $ 7 NOTE JPENSION BENEFITS Net periodic pension cost consisted of the following for the three months and six months ended October 31, 2010 and 2009. Three Months Ended Six Months Ended October 31 October 31 (in thousands) Service cost $ Interest cost Expected return on plan assets ) Amortization of net loss Amortization of prior service cost 21 22 43 44 Net periodic pension cost $ Employer Contributions Under the requirements of the Pension Protection Act of 2006, the Company is not required to make a mandatory contribution to the pension plans during fiscal 2011.Accordingly, no contributions were made to these plans during the six months ended October 31, 2010, and the Company does not plan to make any voluntary contributions during fiscal 2011. NOTE K – RESTRUCTURING CHARGES In the fourth quarter of fiscal 2009, the Company announced a restructuring plan to close two of its manufacturing plants, located in Berryville, Virginia, and Moorefield, West Virginia, and suspend operations in a third manufacturing plant located in Tahlequah, Oklahoma. These actions were completed during the first quarter of fiscal 2010.This initiative impacted approximately 600 employees. The continuing housing slump, at that time, led to the decision to reduce production capacity.These initiatives were intended to increase the Company’s utilization rates and decrease overhead costs within the Company’s manufacturing operations.In addition to these initiatives, the Company made other staffing reductions during the fourth quarter of fiscal 2009. During fiscal 2010 and fiscal 2009, the Company recognized pre-tax restructuring charges of $2.8 million and $9.7 million, respectively.During the six months ended October 31, 2010 and 2009, the Company recognized pre-tax restructuring charges of $39,000 and $2.8 million, respectively. The Company recognized recurring operating costs relating to the closed facilities of $0.4 million in the six months ended October 31, 2010.Such costs are expected to continue until the closed plants are sold and the new plan for the suspended plant is determined. A reserve for restructuring charges in the amount of $13,000 is included in the Company’s consolidated balance sheet as of October 31, 2010, which relates to employee termination costs. The following is a summary of the restructuring reserve balance as of October 31, 2010: 2 (in thousands) Restructuring reserve balance as of April 30, 2010 $
